Execution Copy

(Depositor to Issuer)

SALE AGREEMENT

This SALE AGREEMENT (this “Agreement”),dated as of November 15, 2010 is by and
among BRFC 2010-A LLC, a Delaware limited liability company (the “Depositor”),
and BXG Receivables Note Trust 2010-A, a statutory trust formed under the laws
of the State of Delaware (the “Issuer”), and their respective permitted
successors and assigns.

W I T N E S S E T H:

WHEREAS, on the Closing Date, (i) the Depositor intends to sell and the Issuer
intends to purchase the Initial Timeshare Loans, and (ii) the Issuer intends to
pledge the Trust Estate (including all Subsequent Timeshare Loans acquired by
the Issuer from time to time) to U.S. Bank National Association, a national
banking association, as Indenture Trustee (the “Indenture Trustee”), paying
agent and custodian, pursuant to an indenture, dated as of November 15, 2010
(the “Indenture”),by and among the Issuer, Bluegreen Corporation (“Bluegreen” or
the “Club Originator”), a Massachusetts corporation, in its capacity as Servicer
(the “Servicer”), Vacation Trust, Inc., a Florida corporation, as Club Trustee
(the “Club Trustee”) and the Indenture Trustee, to secure the Issuer’s 5.10%
Timeshare Loan-Backed Notes, Series 2010-A, Class A and 7.50% Timeshare
Loan-Backed Notes, Series 2010-A, Class B (collectively, the “Notes”);

WHEREAS, on each Transfer Date during the Prefunding Period (i) the Depositor
intends to sell and the Issuer intends to purchase one or more Subsequent
Timeshare Loans and (ii) by operation of the Indenture, the Issuer shall pledge
such Subsequent Timeshare Loans to the Indenture Trustee to secure the Issuer’s
Notes.

WHEREAS, the Depositor may, and in certain circumstances will be required to
cure, repurchase or substitute and provide Qualified Substitute Timeshare Loans
for Defective Timeshare Loans, previously sold to the Issuer hereunder and
pledged to the Indenture Trustee pursuant to the Indenture; and

WHEREAS, the Depositor may, at the direction of the Club Originator, be required
to exercise the Club Originator’s option to purchase or substitute Timeshare
Loans that become subject to an Upgrade or Defaulted Timeshare Loans previously
sold to the Issuer hereunder and pledged to the Indenture Trustee pursuant to
the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

 

--------------------------------------------------------------------------------



SECTION 1.  Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in “Standard Definitions” attached as
Annex A to the Indenture.

SECTION 2. Acquisition of Timeshare Loans.

(a)       Initial Timeshare Loans. On the Closing Date, in return for the
Timeshare Loan Acquisition Price for each Timeshare Loan to be sold on the
Closing Date, to be paid in part in cash and in part as an increase in the value
of the Residual Interest Certificate held by the Depositor, the Depositor does
hereby transfer, assign, sell and grant to the Issuer, without recourse (except
as provided in Section 6 and Section 8 hereof), any and all of the Depositor’s
right, title and interest in and to (i) the Initial Timeshare Loans listed on
Schedule III hereto, (ii) the Receivables in respect of such Timeshare Loans due
after the related Cut-Off Date, (iii) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (iv) all Related Security in respect of each Initial Timeshare Loan,
(v) the Depositor’s rights and remedies under the Transfer Agreement and the
Bluegreen Purchase Agreement including, but not limited to, its rights with
respect to the representations and warranties of the Club Originator therein,
together with all rights of the Depositor with respect to any breach thereof
including any right to require the Club Originator to cure, repurchase or
substitute any Defective Timeshare Loans in accordance with the provisions of
the Transfer Agreement and the Bluegreen Purchase Agreement, and (vi) all
income, payments, proceeds and other benefits and rights related to any of the
foregoing. Upon such sale and transfer, the ownership of each Initial Timeshare
Loan and all collections allocable to principal and interest thereon after the
related Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 2(a) shall immediately vest in the
Issuer, its successors and assigns. The Depositor shall not take any action
inconsistent with such ownership nor claim any ownership interest in any Initial
Timeshare Loan for any purpose whatsoever other than for federal and state
income tax reporting, if applicable. The parties to this Agreement hereby
acknowledge that the “credit risk” of the Initial Timeshare Loans conveyed
hereunder shall be borne by the Issuer and its subsequent assignees.

 

2

--------------------------------------------------------------------------------



(b)       Subsequent Timeshare Loans. On the related Transfer Date during the
Prefunding Period, in return for an amount equal to the Timeshare Loan
Acquisition Price of each of the Subsequent Timeshare Loans to be sold on such
date, to be paid in part in cash and in part as an increase in the value of the
Residual Interest Certificate held by the Depositor, the Depositor does hereby
transfer, assign, sell and grant to the Issuer, without recourse (except as
provided in Section 6 and Section 8 hereof), any and all of the Depositor’s
right, title and interest in and to (i) the Subsequent Timeshare Loans listed on
the Schedule of Timeshare Loans attached to the related Subsequent Transfer
Notice, (ii) the Receivables in respect of the Subsequent Timeshare Loans due
after the related Cut-Off Date, (iii) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (iv) all Related Security in respect of each Subsequent Timeshare
Loan, (v) the Depositor’s rights and remedies under the Bluegreen Purchase
Agreement including, but not limited to, its rights with respect to the
representations and warranties of the Club Originator therein, together with all
rights of the Depositor with respect to any breach thereof including any right
to require the Club Originator to cure, repurchase or substitute any Defective
Timeshare Loans in accordance with the provisions of the Bluegreen Purchase
Agreement, and (vi) all income, payments, proceeds and other benefits and rights
related to any of the foregoing (the property in Section 2(a) hereof and this
Section 2(b), being the “Assets”). Upon such sale and transfer, the ownership of
each Subsequent Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(b) shall
immediately vest in the Issuer, its successors and assigns. The Depositor shall
not take any action inconsistent with such ownership nor claim any ownership
interest in any Subsequent Timeshare Loan for any purpose whatsoever other than
for federal and state income tax reporting, if applicable. The parties to this
Agreement hereby acknowledge that the “credit risk” of the Subsequent Timeshare
Loans conveyed hereunder shall be borne by the Issuer and its subsequent
assignees.

(c)       Delivery of Timeshare Loan Documents. In connection with the sale,
transfer, assignment and conveyance of any Timeshare Loan hereunder, the Issuer
hereby directs the Depositor and the Depositor hereby agrees to deliver or cause
to be delivered, on or by the Closing Date (with respect to any Initial
Timeshare Loan), at least five Business Days prior to each Transfer Date during
the Prefunding Period (with respect to any Subsequent Timeshare Loan) and on or
within five Business Days from each Transfer Date (with respect to any Qualified
Substitute Timeshare Loan), as applicable, to the Custodian all related
Timeshare Loan Files and to the Servicer all related Timeshare Loan Servicing
Files.

(d)       Collections. The Depositor shall deposit or cause to be deposited all
collections in respect of the Initial Timeshare Loans, the Subsequent Timeshare
Loans and the Qualified Substitute Timeshare Loans (collectively, the “Timeshare
Loans”) received by the Depositor or its Affiliates after the related Cut-Off
Date in the Lockbox Account and, with respect to Credit Card Timeshare Loans,
direct each applicable credit card vendor to deposit all payments in respect of
such Credit Card Timeshare Loans to the Credit Card Account (net of the Servicer
Credit Card Processing Costs).

(e)       Limitation of Liability. None of the Issuer, the Depositor or any
subsequent assignee of the Issuer shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Issuer, the Depositor or any
subsequent assignee have any liability to any Obligor in respect of any
Timeshare Loan. No such obligation or liability is intended to be assumed by the
Issuer, the Depositor or any subsequent assignee herewith and any such liability
is hereby expressly disclaimed.

 

3

--------------------------------------------------------------------------------



SECTION 3.  Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of the Timeshare Loans to be
made pursuant to the terms hereof shall constitute a sale by the Depositor to
the Issuer and not a loan secured by the Timeshare Loans. In the event, however,
that a court of competent jurisdiction were to hold that any such transfer
constitutes a loan and not a sale, it is the intention of the parties hereto
that the Depositor shall be deemed to have granted to the Issuer as of the date
hereof a first priority perfected security interest in all of the Depositor’s
right, title and interest in, to and under the Assets and the QSTL Assets (as
hereinafter defined) specified in Section 2 and Section 6(f) hereof,
respectively, and the proceeds thereof and that with respect to such transfer,
this Agreement shall constitute a security agreement under applicable law. In
the event of the characterization of any such transfer as a loan, the amount of
interest payable or paid with respect to such loan under the terms of this
Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”). In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof.

The characterization of the Depositor as “debtor” and the Issuer as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale to the Issuer of the Depositor’s entire right, title and
interest in and to the Assets and the QSTL Assets.

Each of the Depositor, the Club, the Club Trustee and any of their Affiliates,
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Issuer,
pledged to the Indenture Trustee and constitute a part of the Issuer’s estate in
accordance with the terms of the Trust created under the Trust Agreement.

SECTION 4.  Conditions Precedent to Acquisition of Timeshare Loans by the
Issuer. The obligations of the Issuer to purchase any Timeshare Loans hereunder
shall be subject to the satisfaction of the following conditions:

(a)       All representations and warranties of the Depositor contained in
Section 5 and in Schedule I hereof, and all information provided in the Schedule
of Timeshare Loans or as updated with respect to the related Subsequent Transfer
Notice or the Schedule of Eligible Investments shall be true and correct as of
the Closing Date or Transfer Date, as applicale, and the Depositor shall have
delivered to the Issuer, the Indenture Trustee and the Initial Purchaser an
Officer’s Certificate to such effect.

 

4

--------------------------------------------------------------------------------



(b)       On or prior to the Closing Date or a Transfer Date (or, with respect
to Qualified Substitute Timeshare Loans, as provided for in Section 6(g)
hereof), as applicable, the Depositor shall have delivered or shall have caused
the delivery of (i) the related Timeshare Loan Files to the Custodian and the
Custodian shall have delivered a Custodian’s Certification therefor pursuant to
the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

(c)       The Depositor shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Depositor or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or the Transfer
Date, as the case may be, including all filings, recordings and/or registrations
as may be necessary in the reasonable opinion of the Issuer or the Indenture
Trustee to establish and preserve the right, title and interest of the Issuer or
the Indenture Trustee, as the case may be, in the related Timeshare Loans.

(d)       On or before the Closing Date, the Issuer, the Servicer, the Club
Trustee, the Backup Servicer and the Indenture Trustee shall have entered into
the Indenture.

(e)       The Notes shall be issued and sold on the Closing Date, the Issuer
shall receive the full consideration due it upon the issuance of the Notes, and
the Issuer shall have applied such consideration, to the extent necessary, to
pay the Timeshare Loan Acquisition Price for each Initial Timeshare Loan.

(f)        With respect to Subsequent Timeshare Loans, the Issuer shall apply
funds from the Prefunding Account, to the extent necessary, to pay the Depositor
the Timeshare Loan Acquisition Price for each Subsequent Timeshare Loan.

(g)       Each Subsequent Timeshare Loan conveyed on a Transfer Date shall be an
Eligible Timeshare Loan and each of the conditions herein and in the Indenture
for the purchase of Subsequent Timeshare Loans shall have been satisfied.

(h)       Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan
shall satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(i)        The Issuer shall have received such other certificates and opinions
as it shall reasonably request.

SECTION 5.  Representations and Warranties and Certain Covenants of the
Depositor.

 

5

--------------------------------------------------------------------------------



(a)       The Depositor represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, on the Closing Date (with respect to
the Initial Timeshare Loans) and on each Transfer Date (with respect to only the
Subsequent Timeshare Loans or Qualified Substitute Timeshare Loans transferred
on such Transfer Date) as follows:

(i)        Due Formation; Valid Existence; Good Standing. It is a limited
liability company duly organized and validly existing in good standing under the
laws of the jurisdiction of its formation; and is duly qualified to do business
as a foreign entity and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

(ii)        Possession of Licenses, Certificates, Franchises and Permits. It
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

(iii)      Company Authority and Power. It has, and at all times during the term
of this Agreement will have, all requisite company power and authority to own
its properties, to conduct its business, to execute and deliver this Agreement
and all documents and transactions contemplated hereunder and to perform all of
its obligations under this Agreement and any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder. It
has all requisite company power and authority to acquire, own, transfer and
convey the Timeshare Loans to the Issuer.

(iv)      Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law. This Agreement constitutes a valid transfer of
its interest in the Timeshare Loans to the Issuer or, in the event of the
characterization of any such transfer as a loan, the valid creation of a first
priority perfected security interest in such Timeshare Loans in favor of the
Issuer.

 

6

--------------------------------------------------------------------------------



(v)       No Violation of Law, Rule, Regulation, etc. The execution, delivery
and performance by it of this Agreement and any other Transaction Document to
which it is a party do not and will not (A) violate any of the provisions of its
certificate of formation or limited liability company agreement, (B) violate any
provision of any law, governmental rule or regulation currently in effect
applicable to it or its properties or by which it or its properties may be bound
or affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (E) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.

(vi)      Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of it is required which has not been obtained in connection with the
authorization, execution, delivery or performance by it of this Agreement or any
of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Issuer therein pursuant to Section 3 hereof.

(vii)     Defaults. It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

 

7

--------------------------------------------------------------------------------



(viii)    Insolvency. It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix)      Pending Litigation or Other Proceedings. As of the Closing Date, there
is no pending or, to its Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting it which, if decided adversely, would
materially and adversely affect (A) its condition (financial or otherwise),
business or operations, (B) its ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (C) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (D) the Issuer’s or the Indenture Trustee’s
ability to foreclose or otherwise enforce the liens of the Mortgage Notes and
the rights of the Obligors to use and occupy the related Timeshare Properties
pursuant to the applicable Owner Beneficiary Agreement.

(x)       Information. No document, certificate or report furnished or required
to be furnished by or on behalf of it pursuant to this Agreement, in its
capacity as Depositor, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, the financial condition or assets or its
business, or which may impair the ability of it to perform its obligations under
this Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Issuer by or on behalf of it
specifically for use in connection with the transactions contemplated hereby or
thereby.

(xi)      Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.

 

8

--------------------------------------------------------------------------------



(xii)     Employee Benefit Plan Liability. As of the Closing Date and as of each
Transfer Date, as applicable, (A) with respect to plan years beginning before
January 1, 2008, neither the Depositor nor any of its Commonly Controlled
Affiliates incurred any “accumulated funding deficiency” (as such term was
defined under ERISA and the Code for such year), whether or not waived, with
respect to any Employee Pension Benefit Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect (as
defined below), and, to the Depositor’s Knowledge, for any such year, no event
has occurred or circumstance exists that resulted or may result in any
accumulated funding deficiency of any such plan that either individually or in
the aggregate could Cause a Material Adverse Effect; (B) with respect to plan
years beginning after December 31, 2007, neither the Depositor nor any of its
Commonly Controlled Affiliates has any unpaid “minimum required contribution”
(as such term is defined under ERISA and the Code) with respect to any Employee
Pension Benefit Plan, whether or not such unpaid minimum required contribution
is waived, that either individually or in the aggregate could Cause a Material
Adverse Effect, and, to the Depositor’s Knowledge, no event has occurred or
circumstance exists that may result in any unpaid minimum required contribution
as of the last day of the current plan year of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect; (C) the
Depositor and each of its Commonly Controlled Affiliates have no outstanding
liability for any undisputed contribution required under any Depositor
Multiemployer Plan (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect; and (D) the Depositor and each
of its Commonly Controlled Affiliates have no outstanding liability for any
disputed contribution required under any Depositor Multiemployer Plan that
either individually or in the aggregate could Cause a Material Adverse Effect.
As of the Closing Date and as of each Transfer Date, as applicable, to the
Depositor’s Knowledge (1) neither the Depositor nor any of its Commonly
Controlled Affiliates has incurred any Withdrawal Liability (as defined below)
that either individually or in the aggregate could Cause a Material Adverse
Effect, and (2) no event has occurred or circumstance exists that could result
in any Withdrawal Liability that either individually or in the aggregate could
Cause a Material Adverse Effect. As of the Closing Date and as of each Transfer
Date, as applicable, to the Depositor’s Knowledge, neither the Depositor nor any
of its Commonly Controlled Affiliates has received notification of the
reorganization, termination, partition, or insolvency of any Multiemployer Plan
that could either individually or in the aggregate Cause a Material Adverse
Effect. For purposes of this subsection (a)(xii), “Cause a Material Adverse
Effect” means reasonably be expected to result in a material adverse effect on
the Depositor and any of its Commonly Controlled Affiliates in the aggregate;
“Commonly Controlled Affiliates” means those direct or indirect affiliates of
the Depositor that would be considered a single employer with Bluegreen under
Section 414(b), (c), (m), or (o) of the Code; “Employee Pension Benefit Plan”
means an employee pension benefit plan as such term is defined in Section 3(2)
of ERISA that is sponsored, maintained or contributed to by the Depositor or any
of its Commonly Controlled Affiliates (other than a Depositor Multiemployer
Plan); “Multiemployer Plan” means a multiemployer plan as such term is defined
in Section 3(37) of ERISA; “Depositor Multiemployer Plan” means a Multiemployer
Plan to which the Depositor or any of its Commonly Controlled Affiliates
contributes or in which the Depositor or any of its Commonly Controlled
Affiliates participates; and “Withdrawal Liability” means liability as
determined under ERISA for the complete or partial withdrawal of the Depositor
or any of its Commonly Controlled Affiliates from a Multiemployer Plan.

 

9

--------------------------------------------------------------------------------



(xiii)    Taxes. It, as of the Closing Date, (A) has filed all tax returns
(federal, state and local) which it reasonably believes are required to be filed
and has paid or made adequate provision in its GAAP financial statements for the
payment of all taxes, assessments and other governmental charges due from it or
is contesting any such tax, assessment or other governmental charge in good
faith through appropriate proceedings or except where the failure to file or pay
will not have a material adverse effect on the rights and interests of the
Issuer or any of its subsequent assignees, (B) knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves in its GAAP financial statements have not been established and (C)
intends to pay all such taxes, assessments and governmental charges, if any,
when due.

(xiv)    Place of Business. The principal place of business and chief executive
office where it keeps its records concerning Timeshare Loans will be 4950
Communication Avenue, Suite 900, Boca Raton, Florida 33431 (or such other place
specified by it by written notice to the Issuer and the Indenture Trustee). It
is a limited liability company formed under the laws of the State of Delaware.

(xv)     Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvi)   Bluegreen Vacation Club. With respect to the Club Loans:

(A)         The Club Trust Agreement, of which a true and correct copy is
attached hereto as Exhibit B is in full force and effect; and a certified copy
of the Club Trust Agreement has been delivered to the Indenture Trustee together
with all amendments and supplements in respect thereof;

(B)         The arrangement of contractual rights and obligations (duly
established in accordance with the Club Trust Agreement under the laws of the
State of Florida) was established for the purpose of holding and preserving
certain property for the benefit of the Beneficiaries referred to in the Club
Trust Agreement. The Club Trustee has all necessary trust and other
authorizations and powers required to carry out its obligations under the Club
Trust Agreement in the State of Florida and in all other states in which it
holds Resort Interests. The Club is not a corporation or business trust under
the laws of the State of Florida. The Club is not taxable as an association,
corporation or business trust under federal law or the laws of the State of
Florida;

 

10

--------------------------------------------------------------------------------



(C)         The Club Trustee is a corporation duly formed, validly existing and
in good standing under the laws of the State of Florida. As of the Closing Date,
the Club Trustee is qualified to do business as a foreign corporation and is in
good standing under the laws of the state of Tennessee. As of each Transfer
Date, the Club Trustee will be duly qualified to do business as a foreign
corporation and will be in good standing under the laws of each jurisdiction it
is required by law to be. The Club Trustee is not an affiliate of the Servicer
for purposes of Chapter 721, Florida Statutes and is in compliance with the
requirements of such Chapter 721 requiring that it be independent of the
Servicer;

(D)         The Club Trustee has all necessary corporate power to execute and
deliver, and has all necessary corporate power to perform its obligations under
this Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement. The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E)          The Club Trustee holds all right, title and interest in and to all
of the Timeshare Properties related to the Club Loans solely for the benefit of
the Beneficiaries referred to in, and subject in each case to the provisions of,
the Club Trust Agreement and the other documents and agreements related thereto.
Except with respect to the Mortgages (or a pledge of the Co-op Shares in
connection with Aruba Club Loans), the Club Trustee has permitted none of such
Timeshare Properties to be made subject to any lien or encumbrance during the
time it has been a part of the trust estate under the Club Trust Agreement;

(F)          There are no actions, suits, proceedings, orders or injunctions
pending against the Club or the Club Trustee, at law or in equity, or before or
by any governmental authority which, if adversely determined, could reasonably
be expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G)         Neither the Club nor the Club Trustee has incurred any indebtedness
for borrowed money (directly, by guarantee, or otherwise);

 

11

--------------------------------------------------------------------------------



(H)         All ad valorem taxes and other taxes and assessments against the
Club and/or its trust estate have been paid when due and neither the Depositor
nor the Club Trustee knows of any basis for any additional taxes or assessments
against any such property. The Club has filed all required tax returns and has
paid all taxes shown to be due and payable on such returns, including all taxes
in respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I)          The Club and the Club Trustee are in compliance in all material
respects with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

(J)          Except as expressly permitted in the Club Trust Agreement, the Club
has maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms
are defined in the Club Trust Agreement);

(K)         Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly
formed, validly existing and in good standing under the laws of the State of
Florida;

(L)          Upon purchase of the Club Loans and related Trust Estate hereunder,
the Issuer is an “Interest Holder Beneficiary” under the Club Trust Agreement
and each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt”
and “Owner Beneficiary Obligations” under the Club Trust Agreement; and

(M)        Except as disclosed to the Indenture Trustee in writing or noted in
the Custodian’s Certification, each Mortgage associated with a Deeded Club Loan
and granted by the Club Trustee or the Obligor on the related Deeded Club Loan,
as applicable, has been duly executed, delivered and recorded by or pursuant to
the instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee). Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(xvii)   The Depositor hereby represents and warrants to the Issuer and the
Indenture Trustee that it has entered into the Transfer Agreement and the
Bluegreen Purchase Agreement, that the Club Originator has made the
representations and warranties in the Transfer Agreement and the Bluegreen
Purchase Agreement as set forth therein, that such representations and
warranties run to and are for the benefit of the Depositor, the Issuer, the
Indenture Trustee and the Noteholders, and that pursuant to Section 2 hereof,
the Depositor has transferred and assigned to the Issuer all rights and remedies
under the Transfer Agreement and the Bluegreen Purchase Agreement.

 

12

--------------------------------------------------------------------------------



(b)       The Transfer Agreement and the Bluegreen Purchase Agreement, including
the other Transaction Documents contemplated thereby, are the only agreements
pursuant to which the Depositor acquires ownership of the Timeshare Loans. To
the Knowledge of the Depositor, the representations and warranties of the Club
Originator under the Transfer Agreement and the Bluegreen Purchase Agreement are
true and correct.

(c)       In consideration of Sections 5(b) and (c) hereof, the Depositor hereby
makes the representations and warranties relating to the Timeshare Loans
contained in Schedule I hereto for the benefit of the Issuer and the Indenture
Trustee for the benefit of the Noteholders as of the Closing Date (with respect
to each Initial Timeshare Loan transferred on the Closing Date) and as of each
Transfer Date (with respect to each Subsequent Timeshare Loan or Qualified
Substitute Timeshare Loan transferred on such Transfer Date), as applicable.

(d)       It is understood and agreed that the representations and warranties
set forth in this Section 5 shall survive the sale of each Timeshare Loan sold
hereunder to the Issuer and any assignment of such Timeshare Loan by the Issuer
to the Indenture Trustee on behalf of the Noteholders and shall continue so long
as any such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof. The Depositor acknowledges that
it has been advised that the Issuer intends to assign all of its right, title
and interest in and to each Timeshare Loan sold hereunder and its rights and
remedies under this Agreement to the Indenture Trustee on behalf of the
Noteholders. The Depositor agrees that, upon any such assignment, the Indenture
Trustee may enforce directly, without joinder of the Issuer (but subject to any
defense that the Depositor may have under this Agreement) all rights and
remedies hereunder.

(e)       With respect to any representations and warranties contained in
Section 5 hereof which are made to the Depositor’s Knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any subsequent assignee thereof, then notwithstanding
such lack of Knowledge of the accuracy of such representation and warranty at
the time such representation or warranty was made (without regard to any
Knowledge qualifiers), such inaccuracy shall be deemed a breach of such
representation or warranty for purposes of the repurchase or substitution
obligations described in Sections 6(a)(i) or (ii) hereof.

SECTION 6. Repurchases and Substitutions.

 

13

--------------------------------------------------------------------------------



(a)       Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by the Depositor of a
breach of any of the representations and warranties in Section 5 hereof (on the
date on which such representation or warranty was made) which materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee of the Issuer (including the Indenture Trustee on
behalf of the Noteholders) therein, the Depositor shall, within 60 days of
receipt of such notice, cure in all material respects the circumstance or
condition which has caused such representation or warranty to be incorrect or if
the breach relates to a particular Timeshare Loan and is not cured in all
material respects (such Timeshare Loan, a “Defective Timeshare Loan”) either (i)
repurchase such Defective Timeshare Loan at the Repurchase Price, or (ii)
provide one or more Qualified Substitute Timeshare Loans and pay the related
Substitution Shortfall Amount, if any. It is understood and agreed that the
Depositor shall have the right and will enforce such right to require the Club
Originator to repurchase or substitute a Defective Timeshare Loan in the event
of a breach of any of the representations and warranties in Section 5 hereof
which materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any subsequent assignee of the Issuer (including the
Indenture Trustee on behalf of the Noteholders) in accordance with the
provisions of the Transfer Agreement and Bluegreen Purchase Agreement, as
applicable.

(b)       Optional Purchases or Substitutions of Club Loans. The Issuer hereby
acknowledges that pursuant to the Transfer Agreement and the Bluegreen Purchase
Agreement, the Depositor has irrevocably granted to the Club Originator an
option to repurchase or substitute Original Club Loans it has thereunder and as
described in the following sentence. The Issuer acknowledges that with respect
to any Original Club Loans for which the related Obligor has elected to effect
and the Club Originator has agreed to effect an Upgrade, the Club Originator
will (at its option) either (i) pay the Repurchase Price for such Original Club
Loan or (ii) substitute one or more Qualified Substitute Timeshare Loans for
such Original Club Loan and pay the related Substitution Shortfall Amounts, if
any; provided, however, that the Club Originator’s option to substitute one or
more Qualified Substitute Timeshare Loans for an Original Club Loan is limited
on any date to (x) 20% of the Aggregate Closing Date Collateral Balance less (y)
the aggregate Loan Balances of all Original Club Loans previously substituted by
the Club Originator on prior Transfer Dates pursuant to this Agreement, the
Transfer Agreement or the Bluegreen Purchase Agreement. In addition, the Issuer
acknowledges that the Club Originator shall use its best efforts to exercise its
substitution option with respect to Original Club Loans prior to exercise of its
repurchase option. To the extent that the Club Originator shall elect to
substitute Qualified Substitute Timeshare Loans for an Original Club Loan, the
Club Originator shall use its best efforts to cause each such Qualified
Substitute Timeshare Loan to be, in the following order of priority, (i) the
Upgrade Club Loan related to such Original Club Loan and (ii) an Upgrade Club
Loan unrelated to such Original Club Loan.

(c)       Optional Purchases or Substitutions of Defaulted Timeshare Loans. The
Issuer acknowledges that pursuant to the Transfer Agreement and the Bluegreen
Purchase Agreement, the Depositor has irrevocably granted the Club Originator an
option to repurchase or substitute Defaulted Timeshare Loans it has thereunder
and as described in the following sentence. With respect to Defaulted Timeshare
Loans on any date, the Club Originator will have the option, but not the
obligation, to either (i) purchase such Defaulted Timeshare Loan at the
Repurchase Price of such Defaulted Timeshare Loan or (ii) substitute one or more
Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and pay
the related Substitution Shortfall Amount, if any; provided, however, that the
Club Originator’s option to purchase a Defaulted Timeshare Loan or to substitute
one or more Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan
is limited on any date to the Optional Purchase Limit and the Optional
Substitution Limit, respectively. The Club Originator may irrevocably waive its
option to purchase or substitute a Defaulted Timeshare Loan by delivering or
causing to deliver to the Indenture Trustee a Waiver Letter in the form of
Exhibit A attached hereto.

 

14

--------------------------------------------------------------------------------



(d)       Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Issuer hereby directs and the Depositor hereby agrees to remit or cause to be
remitted all amounts in respect of Repurchase Prices and Substitution Shortfall
Amounts payable during the related Due Period in immediately available funds to
the Indenture Trustee to be deposited in the Collection Account on the Business
Day immediately preceding the related Payment Date for such Due Period in
accordance with the provisions of the Indenture. In the event that more than one
Timeshare Loan is replaced pursuant to Sections 6(a), (b) or (c) hereof on any
Transfer Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Transfer Date.

(e)       Schedule of Timeshare Loans. The Issuer hereby directs and the
Depositor hereby agrees, on each date on which a Timeshare Loan has been
repurchased, purchased or substituted, to provide or cause to be provided to the
Issuer and the Indenture Trustee with an electronic supplement to Schedule III
hereto and the Schedule of Timeshare Loans reflecting the removal and/or
substitution of Timeshare Loans and subjecting any Qualified Substitute
Timeshare Loans to the provisions of this Agreement.

(f)        Qualified Substitute Timeshare Loans. Pursuant to Section 6(g)
hereof, on the related Transfer Date, the Issuer hereby directs and the
Depositor hereby agrees to deliver or to cause the delivery of the Timeshare
Loan Files relating to the Qualified Substitute Timeshare Loans to the Indenture
Trustee or to the Custodian, at the direction of the Indenture Trustee, in
accordance with the provisions of the Indenture and the Custodial Agreement. As
of such related Transfer Date, the Depositor does hereby transfer, assign, sell
and grant to the Issuer, without recourse (except as provided in Section 6 and
Section 8 hereof), any and all of the Depositor’s right, title and interest in
and to (i) each Qualified Substitute Timeshare Loan conveyed to the Issuer on
such Transfer Date, (ii) the Receivables in respect of the Qualified Substitute
Timeshare Loans due after the related Cut-Off Date, (iii) the related Timeshare
Loan Documents (excluding any rights as developer or declarant under the
Timeshare Declaration, the Timeshare Program Consumer Documents or the Timeshare
Program Governing Documents), (iv) all Related Security in respect of such
Qualified Substitute Timeshare Loans, (v) the Depositor’s rights and remedies
under the Bluegreen Purchase Agreement, the Transfer Agreement and this
Agreement, as the case may be, with respect to such Qualified Substitute
Timeshare Loan, and (vi) all income, payments, proceeds and other benefits and
rights related to any of the foregoing (the property in clauses (i)-(vi), being
the “QSTL Assets”). Upon such sale, the ownership of each Qualified Substitute
Timeshare Loan and all collections allocable to principal and interest thereon
after the related Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 6(f) shall immediately vest
in the Issuer, its successors and assigns. The Depositor shall not take any
action inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
consolidated federal and state income tax reporting. The Depositor agrees that
such Qualified Substitute Timeshare Loans shall be subject to the provisions of
this Agreement and shall thereafter be deemed a “Timeshare Loan” for the
purposes of this Agreement.

 

15

--------------------------------------------------------------------------------



(g)       Officer’s Certificate for Qualified Substitute Timeshare Loans. The
Depositor shall, on each related Transfer Date, certify or cause to be certified
in writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan” and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian or shall be delivered
within five Business Days of the applicable Transfer Date, and (ii) the
Timeshare Loan Servicing Files for such Qualified Substitute Timeshare Loans
have been delivered to the Servicer.

(h)       Subsequent Transfer Notices. The Depositor shall, on each related
Transfer Date, deliver a Subsequent Transfer Notice in the form attached as
Exhibit J to the Indenture, as specified by Section 4.2 of the Indenture.

(i)        Release. In connection with any repurchase, purchase or substitution
of one or more Timeshare Loans contemplated by this Section 6, upon satisfaction
of the conditions contained in this Section 6, the Issuer and the Indenture
Trustee shall execute and deliver or shall cause the execution and delivery of
such releases and instruments of transfer or assignment presented to it by the
Depositor, in each case, without recourse, as shall be necessary to vest in the
Depositor or its designee the legal and beneficial ownership of such Timeshare
Loans; provided, however, that with respect to any release of a Timeshare Loan
that is substituted by one or more Qualified Substitute Timeshare Loans, the
Issuer and the Indenture Trustee shall not execute and deliver or cause the
execution and delivery of such releases and instruments of transfer or
assignment until the Indenture Trustee and the Servicer receive a Custodian’s
Certification for such Qualified Substitute Timeshare Loan. The Issuer and the
Indenture Trustee shall cause the Custodian to release the related Timeshare
Loan Files to the Depositor or its designee and the Servicer to release the
related Timeshare Loan Servicing Files to the Depositor or its designee;
provided, however, that with respect to any Timeshare Loan File or Timeshare
Loan Servicing File related to a Timeshare Loan that has been substituted by a
Qualified Substitute Timeshare Loan, the Issuer and the Indenture Trustee shall
not cause the Custodian and the Servicer to release the related Timeshare Loan
File and the Timeshare Loan Servicing File, respectively, until the Indenture
Trustee and the Servicer receive a Custodian’s Certification for such Qualified
Substitute Timeshare Loan.

(j)        Sole Remedy. It is understood and agreed that the obligations of the
Depositor contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans or to repurchase and the obligation of the
Depositor to indemnify pursuant to Section 8 hereof , shall constitute the sole
remedies available to the Issuer or its subsequent assignees for the breaches of
any representation or warranty contained in Section 5 hereof and such remedies
are not intended to and do not constitute “credit recourse” to the Depositor.

 

16

--------------------------------------------------------------------------------



SECTION 7.  Additional Covenants of the Depositor. The Depositor hereby
covenants and agrees with the Issuer as follows:

(a)       It shall comply with all laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

(b)       It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c)       On the Closing Date and each Transfer Date, as applicable, it shall
indicate in its and its Affiliates’ computer files and other records that each
Timeshare Loan has been sold to the Issuer.

(d)       It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan.

(e)       On or prior to the Closing Date, it shall file or cause to be filed,
at its own expense, financing statements in favor of the Issuer, and, if
applicable, the Indenture Trustee on behalf of the Noteholders, with respect to
the Timeshare Loans, in the form and manner reasonably requested by the Issuer
or its assigns. The Depositor shall deliver file-stamped copies of such
financing statements to the Issuer and the Indenture Trustee on behalf of the
Noteholders.

(f)        It agrees from time to time, at its expense, to promptly execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans to the Issuer, or to enable the Issuer or the Indenture Trustee
to exercise and enforce its rights and remedies hereunder or under any Timeshare
Loan including, but not limited to, powers of attorney, UCC financing statements
and assignments of mortgage. It hereby appoints the Issuer and the Indenture
Trustee as attorneys-in-fact, which appointment is coupled with an interest and
is therefore irrevocable, to act on behalf and in the name of the Depositor
under this Section 7(f).

 

17

--------------------------------------------------------------------------------



(g)       Any change in the legal name of the Depositor and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly (but no later than ten Business Days)
disclosed to the Issuer and the Indenture Trustee in writing.

(h)       Upon the discovery or receipt of notice by a Responsible Officer of
the Depositor of a breach of any of its representations or warranties and
covenants contained herein, the Depositor shall promptly disclose to the Issuer
and the Indenture Trustee, in reasonable detail, the nature of such breach.

(i)        Except to the extent of any payments received with respect to a
Credit Card Timeshare Loan, in the event that the Depositor shall receive any
payments in respect of a Timeshare Loan after the Closing Date or Transfer Date,
as applicable, the Depositor shall, within two Business Days of receipt,
transfer or cause to be transferred, such payments to the Lockbox Account.
Payments received by the Depositor with respect to Credit Card Timeshare Loans,
without regard to any discount fees, shall be transferred to the Lockbox Account
within five Business Days.

(j)        In the event that the Depositor or the Issuer or any assignee of the
Issuer receives actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of a Timeshare Loan to the Issuer, on written demand
by the Issuer, or upon the Depositor otherwise being given notice thereof, the
Depositor shall pay, and otherwise indemnify and hold the Issuer, or any
subsequent assignee harmless, on an after-tax basis, from and against any and
all such transfer taxes.

(k)       The Depositor will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of the Depositor listed herein and shall notify
the parties hereto of any change to the same at least 30 days prior thereto.

(l)        The Depositor authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Timeshare Loans
and all payments made with regard to the related Timeshare Loans without the
signature of the Depositor where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Issuer confirms that it is not its present intention
to file a photocopy or other reproduction of this Agreement as a financing
statement, but reserves the right to do so if, in its good faith determination,
there is at such time no reasonable alternative remaining to it.

SECTION 8. Indemnification.

(a)       The Depositor agrees to indemnify the Issuer, the Indenture Trustee,
the Noteholders and the Initial Purchaser (collectively, the “Indemnified
Parties”)against any and all claims, losses, liabilities, (including reasonable
legal fees and related costs) that the Issuer, the Indenture Trustee, the
Noteholders or the Initial Purchaser may sustain directly related to any breach
of the representations and warranties of the Depositor under Section 5 hereof
(the “Indemnified Amounts”) excluding,

 

18

--------------------------------------------------------------------------------



however(i) Indemnified Amounts to the extent resulting from the gross negligence
or willful misconduct on the part of such Indemnified Party; (ii) any recourse
for any uncollectible Timeshare Loan not related to a breach of representation
or warranty; (iii) recourse to the Depositor for a Defective Timeshare Loan so
long as the same is cured, substituted or repurchased pursuant to Section 6
hereof, (iv) income, franchise or similar taxes by such Indemnified Party
arising out of or as a result of this Agreement or the transfer of the Timeshare
Loans; (v) Indemnified Amounts attributable to any violation by an Indemnified
Party of any Requirement of Law related to an Indemnified Party; or (vi) the
operation or administration of the Indemnified Party generally and not related
to the enforcement of this Agreement. The Depositor shall (A) promptly notify
the Issuer and the Indenture Trustee if a claim is made by a third party with
respect to this Agreement or the Timeshare Loans, and relating to (i) the
failure by the Depositor to perform its duties in accordance with the terms of
this Agreement or (ii) a breach of the Depositor’s representations, covenants
and warranties contained in this Agreement, (B) assume (with the consent of the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including
reasonable legal counsel fees and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Issuer, the
Indenture Trustee, the Noteholders or the Initial Purchaser in respect of such
claim. If the Depositor shall have made any indemnity payment pursuant to this
Section 8 and the recipient thereafter collects from another Person any amount
relating to the matters covered by the foregoing indemnity, the recipient shall
promptly repay such amount to the Depositor.

(b)       The obligations of the Depositor under this Section 8 to indemnify the
Issuer, the Indenture Trustee, the Noteholders and the Initial Purchaser shall
survive the termination of this Agreement and continue until the Notes are paid
in full or otherwise released or discharged.

SECTION 9.  No Proceedings. The Depositor hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 10.Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

 

19

--------------------------------------------------------------------------------



Depositor

 

BRFC 2010-A LLC

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: Allan J. Herz, President & Assistant Treasurer

Fax: (561) 443-8743

 

Issuer

 

BXG Receivables Note Trust 2010-A

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Fax: (302) 636-4140

 

SECTION 11. No Waiver; Remedies. No failure on the part of the Depositor, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Depositor, the Issuer and their respective
successors and assigns. Any assignee of the Issuer shall be an express third
party beneficiary of this Agreement, entitled to directly enforce this
Agreement. The Depositor may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the Issuer
and any assignee thereof. The Issuer may, and intends to, assign all of its
rights hereunder to the Indenture Trustee on behalf of the Noteholders and the
Depositor consents to any such assignment. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Depositor pursuant to Section 5
hereof and the repurchase or substitution and indemnification obligations shall
be continuing and shall survive any termination of this Agreement but such
rights and remedies may be enforced only by the Issuer and the Indenture
Trustee.

SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Depositor from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from the Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received. The Issuer shall provide the Indenture
Trustee and the Rating Agency with such proposed modifications, amendments or
waivers. Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No consent to or demand by the Depositor in
any case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Depositor acknowledges that in
connection with the intended assignment by the Issuer of all of its right, title
and interest in and to each Timeshare Loan to the Indenture Trustee on behalf of
the Noteholders, the Issuer intends to issue the Notes, the proceeds of which
will be used by the Issuer to purchase the Timeshare Loans hereunder.

 

20

--------------------------------------------------------------------------------



SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Depositor shall be deemed to have granted to the Issuer as of the date
hereof, a first priority perfected security interest in all of the Depositor’s
right, title and interest in, to and under such Timeshare Loans and the related
property as described in Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A)      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

(B)      THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS
SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

 

21

--------------------------------------------------------------------------------



SECTION 16. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED
HERETO AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 17. Heading. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18. Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof.

 

[Remainder of Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BRFC 2010-A LLC

 

By:_______________________________________

Name: Allan J. Herz

Title: President and Assistant Treasurer

BXG RECEIVABLES NOTE TRUST 2010-A

 

By: Wilmington Trust Company,

as Owner Trustee

 

By:_______________________________________

Name:

Title:

Agreed and acknowledged as to

the last paragraph of Section 3

herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., individually and as Club Trustee

 

By:___________________________________

Name: Tonya Wardak

Title: Vice President, Treasurer and Secretary

 

--------------------------------------------------------------------------------



Schedule I

Representations and Warranties of the Depositor Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

 

(a)

other than certain 50/50 Loans, payments due under such Timeshare Loan are
fully-amortizing and payable in level monthly installments;

 

(b)

the payment obligations under such Timeshare Loan bear a fixed rate of interest;

 

(c)

the Obligor thereunder has made a down payment by cash, check, credit card or
otherwise of at least 10% of the actual purchase price (including closing costs)
of the related Timeshare Property (which down payment may, (i) in the case of
Upgrade Club Loans, be represented in whole or in part by the down payment made
and principal payments paid in respect of the related Original Club Loan, (ii)
in the case of a Sampler Converted Loan, be represented in whole or in part by
the principal payments and down payment made on the related Sampler Loan since
its date of origination, and (iii) in the case of an Upgrade or any Sampler
Conversion, be represented in whole or in part by the amount paid where the
Obligor has paid in full at the point of sale for the original Timeshare
Property or Sampler Membership, as applicable) and no part of such payment has
been made or loaned to the Obligor by Bluegreen, the Seller or an Affiliate
thereof;

 

(d)

such Timeshare Loan is not a Defaulted Timeshare Loan and as of the related
Cut-Off Date, no principal or interest due with respect to the Timeshare Loan is
more than 60 days delinquent;

 

(e)

the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen or
any Subsidiary; provided, that solely for the purposes of this representation, a
relative of an employee and employees of Bluegreen or any Subsidiary (or any of
its Affiliates) shall not be deemed to be an “Affiliate”;

 

(f)

immediately prior to the conveyance of such Timeshare Loan to the Issuer, the
Depositor will own full legal and equitable title to such Timeshare Loan, and
the Timeshare Loan (and the related Timeshare Property) is free and clear of
adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Person;

 

(g)

such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

 

(h)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate governmental authorities in all jurisdictions
in which such Mortgage is required to be filed and recorded to create a valid,
binding and enforceable first Lien on the related Timeshare Property and such
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Depositor is in
compliance with any Permitted Lien respecting the right to the use of such
Timeshare Property; the Assignment of Mortgage and each related endorsement of
the related Mortgage Note constitutes a duly executed, legal, valid, binding and
enforceable assignment or endorsement, as the case may be, of such related
Mortgage and related Mortgage Note, and all monies due or to become due
thereunder, and all proceeds thereof;

 

I-1

--------------------------------------------------------------------------------



 

(i)

with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage and Mortgage Note, in the case of a Deeded Club Loan, and, only one
Owner Beneficiary Agreement, in the case of an Aruba Club Loan; all parties to
the related Mortgage and the related Mortgage Note (and, in the case of an Aruba
Club Loan, Owner Beneficiary Agreement) had legal capacity to enter into such
Timeshare Loan Documents and to execute and deliver such related Timeshare Loan
Documents, and such related Timeshare Loan Documents have been duly and properly
executed by such parties; any amendments to such related Timeshare Loan
Documents required as a result of any mergers involving the Depositor or its
predecessors, to maintain the rights of the Depositor or its predecessors
thereunder as a mortgagee (or the Depositor, in the case of an Aruba Club Loan)
have been completed;

 

(j)

at the time of origination of such Timeshare Loan, the applicable Originator had
full power and authority to originate such Timeshare Loan and the Obligor or the
Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

 

(k)

the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) related to such Timeshare Loan contains customary and
enforceable provisions so as to render the rights and remedies of the holder
thereof adequate for the realization against the related Timeshare Property of
the benefits of the security interests or lender’s contractual rights intended
to be provided thereby, including (a) if the Mortgage is a deed of trust, by
trustee’s sale, including power of sale, (b) otherwise by judicial foreclosure
or power of sale and/or (c) termination of the contract, retention of Obligor
deposits and payments towards the related Timeshare Loan by the Originator or
the lender, as the case may be, and expulsion from the Club; in the case of the
Deeded Club Loans, there is no exemption available to the related Obligor which
would interfere with the mortgagee’s right to sell at a trustee’s sale or power
of sale or right to foreclose such related Mortgage, as applicable;

 

I-2

--------------------------------------------------------------------------------



 

(l)

any Mortgage Note related to such Timeshare Loan is not and has not been secured
by any collateral except the Lien of the related Mortgage;

 

(m)

if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Depositor or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator and its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

 

(n)

the Depositor has not taken (or omitted to take), and has no notice that the
Obligor related to such Timeshare Loan has taken (or omitted to take), any
action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

 

(o)

all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

 

(p)

the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

 

(q)

the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or
(y) in accordance with the Credit Policy in effect at the time of origination,
the Collection Policy or the Servicing Standard (provided that no Timeshare Loan
has been impaired, waived, altered, or modified in any respect more than once).
No other instrument has been executed or agreed to which would effect any such
impairment, waiver, alteration or modification; the Obligor has not been
released from liability on or with respect to such Timeshare Loan, in whole or
in part; if required by law or prudent originators of similar loans in the
jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage, subject only to Permitted Liens;

 

I-3

--------------------------------------------------------------------------------



 

 

(r)

other than if it is an Aruba Club Loan, such Timeshare Loan is principally and
directly secured by an interest in real property;

 

(s)

such Timeshare Loan was originated by one of the Depositor’s Affiliates in the
normal course of its business; was originated and underwritten in accordance
with the Depositor’s Affiliates’ underwriting guidelines and the Credit Policy
in effect at the time of origination; and to the Depositor’s Knowledge the
origination, servicing and collection practices used by the Depositor’s
Affiliates with respect to such Timeshare Loan have been in all respects, legal,
proper, prudent and customary;

 

(t)

such Timeshare Loan is assignable to and by the obligee and its successors and
assigns and the related Timeshare Property is assignable upon liquidation of the
related Timeshare Loan, without the consent of any other Person (including any
Association, condominium association, homeowners’ or timeshare association);

 

(u)

the Mortgage related to such Timeshare Loan is and will be prior to any Lien on,
or other interests relating to, the related Timeshare Property;

 

(v)

to the Depositor’s Knowledge, there are no delinquent or unpaid taxes, ground
rents (if any), water charges, sewer rents or assessments outstanding with
respect to any of the Timeshare Properties, nor any other outstanding Liens or
charges affecting the Timeshare Properties related to such Timeshare Loan that
would affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

 

(w)

other than with respect to delinquent payments of principal or interest 60 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing such Timeshare Loan, and no event which, with the
lapse of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration
thereunder; and the Depositor has not waived any such material default, breach,
violation or event of acceleration under the Owner Beneficiary Agreement,
Mortgage, the Mortgage Note or any such other document or instrument, as
applicable;

 

I-4

--------------------------------------------------------------------------------



 

(x)

neither the Obligor related to such Timeshare Loan nor any other Person has the
right, by statute, contract or otherwise, to seek the partition of the related
Timeshare Property;

 

(y)

such Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the related Timeshare Property has been
released from the Lien of the related Mortgage, in whole or in part; no
instrument has been executed that would effect any such satisfaction,
cancellation, rescission, subordination or release; the terms of the related
Mortgage do not provide for a release of any portion of the related Timeshare
Property from the Lien of the related Mortgage except upon the payment of such
Timeshare Loan in full;

 

(z)

the Depositor and any of its Affiliates and, to the Depositor’s Knowledge, each
other party which has had an interest in such Timeshare Loan is (or, during the
period in which such party held and disposed of such interest, was) in
compliance with any and all applicable filing, licensing and “doing business”
requirements of the laws of the state wherein the related Timeshare Property is
located to the extent necessary to permit the Depositor to maintain or defend
actions or proceedings with respect to such Timeshare Loan in all appropriate
forums in such state without any further act on the part of any such party;

 

(aa)

there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
such Timeshare Loan;

 

(bb)

the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
the Depositor’s Knowledge the Manager and the Associations have performed in all
material respects all obliga­tions under such agreement and are not in default
under such agreement;

 

(cc)

in the case of the Bluegreen Club Resorts (other than La Cabana Resort) and to
the Depositor’s Knowledge with respect to the Non-Bluegreen Club Resorts, La
Cabana Resort, (i) the Resort related to such Timeshare Loan is insured in the
event of fire, earthquake, or other casualty for the full replacement value
thereof, and in the event that the related Timeshare Property should suffer any
loss covered by casualty or other insurance, upon receipt of any insurance
proceeds, the Associations at the Resorts are required, during the time such
Resort is covered by such insurance, under the applicable governing instruments
either to repair or rebuild the portions of the Resort in which the related
Timeshare Property is located or to pay such proceeds to the holders of any
related Mortgage secured by the Timeshare Property located at such Resort; (ii)
the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

 

 

I-5

--------------------------------------------------------------------------------



 

(dd)

the obligee of the Mortgage related to such Timeshare Loan, and its successors
and assigns, has the right to receive and direct the application of insurance
and condemnation proceeds received in respect of the related Timeshare Property,
except where the related condominium declarations, timeshare declarations, the
Club Trust Agreement or applicable state law provide that insurance and
condemnation proceeds be applied to restoration or replacement of the
improvements or acquisition of similar improvements, as the case may be;

 

(ee)

each rescission period applicable to such Timeshare Loan has expired;

 

(ff)

no selection procedures were intentionally utilized by the Depositor in
selecting such Timeshare Loan which the Depositor knew were materially adverse
to the Indenture Trustee or the Noteholders;

 

(gg)

except as set forth on Schedule II hereto, the Units related to such Timeshare
Loan in the related Resort have been completed in all material respects as
required by applicable state and local laws, free of all defects that could give
rise to any claims by the related Obligors under home warranties or applicable
laws or regulations, whether or not such claims would create valid offset rights
under the law of the State in which the Resort is located; to the extent
required by applicable law, valid certificates of occupancy for such Units have
been issued and are currently outstanding; the Depositor or any of its
Affiliates have complied in all material respects with all obligations and
duties incumbent upon the developers under the related timeshare declaration
(each a “Declaration”), as applicable, or similar applicable documents for the
related Resort; no practice, procedure or policy employed by the related
Association in the conduct of its business violates any law, regulation,
judgment or agreement, including, without limitation, those relating to zoning,
building, use and occupancy, fire, health, sanitation, air pollution,
ecological, environmental and toxic wastes, applicable to such Association
which, if enforced, would reasonably be expected to (a) have a material adverse
impact on such Association or the ability of such Association to do business,
(b) have a material adverse impact on the financial condition of such
Association, or (c) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such Association; the related Resort and the present use thereof does not
violate any applicable environmental, zoning or building laws, ordinances, rules
or regulations of any governmental authority, or any covenants or restrictions
of record, so as to materially adversely affect the value or use of such Resort
or the performance by the related Association of its obligations pursuant to and
as contemplated by the terms and provisions of the related Declaration; there is
no condition presently existing, and to the Depositor’s Knowledge, no event has
occurred or failed to occur prior to the date hereof, concerning the related
Resort relating to any hazardous or toxic materials or condition, asbestos or
other environmental or similar matters which would reasonably be expected to
materially and adversely affect the present use of such Resort or the financial
condition or business operations of the related Association, or the value of the
Notes;

 

I-6

--------------------------------------------------------------------------------



 

(hh)

except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $35,000;

 

(ii)

payments with respect to such Timeshare Loan are to be in legal tender of the
United States;

 

(jj)

all monthly payments (as applicable) made with respect to such Timeshare Loan
have been made by the Obligor and not by the Depositor or any Affiliate of the
Depositor on the Obligor’s behalf;

 

(kk)

such Timeshare Loan relates to a Resort;

 

(ll)

such Timeshare Loan constitutes either “chattel paper”, a“general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

(mm)

the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and Related Security does not
require the consent of the Obligor;

 

(nn)

such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

 

(oo)

such Timeshare Loan relates to a Completed Unit; such Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

I-7

--------------------------------------------------------------------------------



 

(pp)

to the Depositor’s Knowledge, (i) no bankruptcy is currently existing with
respect to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of the Depositor;

 

(qq)

except if such Timeshare Loan is listed on Schedule II hereto, the Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

 

(rr)

except in the case of certain 50/50 Loans or an Upgrade Club Loan, the Obligor
related to such Timeshare Loan has made at least one required payment with
respect to the Timeshare Loan (not including any down payment);

 

(ss)

if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to such Timeshare Loan or by the terms of the construction loan, the related
Timeshare Property has been released from the lien created thereby which have
been sold pursuant to this Agreement;

 

(tt)

except as set forth on Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational,
subject to renovations for improvement from time to time; there is no proceeding
pending or threatened for the total or partial condemnation of or affecting any
Timeshare Property or taking of the Timeshare Property by eminent domain; the
Timeshare Properties and the Resorts in which the Timeshare Properties are
located are lawfully used and occupied under applicable law by the owner
thereof;

 

(uu)

except as set forth on Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted, subject to renovations for improvement from time to
time;

 

(vv)

no foreclosure or similar proceedings have been instituted and are continuing
with respect to such Timeshare Loan or the related Timeshare Property;

 

(ww)

if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

 

(xx)

such Timeshare Loan does not have an original term to maturity in excess of 120
months;

 

(yy)

to the Depositor’s Knowledge, the capital reserves and maintenance fee levels of
the Associations of the Resorts related to such Timeshare Loan are adequate in
light of the operating requirements of such Associations;

 

I-8

--------------------------------------------------------------------------------



 

(zz)

except as required by law, such Timeshare Loan may not be assumed without the
consent of the obligee;

 

(aaa)

for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

 

(bbb)

the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

 

(ccc)

each entry with respect to such Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct. If such Timeshare Loan is a Qualified
Substitute Timeshare Loan, each entry with respect to a Qualified Substitute
Timeshare Loan as set forth on Schedule II and Schedule III hereof, as revised,
is true and correct;

 

(ddd)

if such Timeshare Loan is an Initial Timeshare Loan and relates to a Timeshare
Property located in Aruba, a notice has been mailed or will be mailed within 30
days of the Closing Date to the related Obligor indicating that such Timeshare
Loan has ultimately been transferred to the Issuer and pledged to the Indenture
Trustee for the benefit of the Noteholders;

 

(eee)

if such Timeshare Loan is a Subsequent Timeshare Loan and relates to a Timeshare
Property located in Aruba, a notice will be mailed within 30 days of the related
Transfer Date to the related Obligor indicating that such Timeshare Loan has
ultimately been transferred to the Issuer and pledged to the Indenture Trustee
for the benefit of the Noteholders;

 

(fff)

no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

 

(ggg)

if the Obligor related to such Timeshare Loan is paying its scheduled payments
by pre-authorized debit or charge, such Obligor has executed an ACH Form
substantially in the form attached hereto as Exhibit C;

 

(hhh)

if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

 

(iii)

if such Timeshare Loan is a Subsequent Timeshare Loan when such Timeshare Loan
is aggregated with all Timeshare Loans sold to the Issuer pursuant to this
Agreement, it satisfies the criteria for Subsequent Timeshare Loans specified in
Section 4.3 of the Indenture;

 

(jjj)

if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

 

I-9

--------------------------------------------------------------------------------



 

(kkk)

if such Timeshare Loan is an Aruba Club Loan, such Timeshare Loan was originated
on or after January 26, 2004; and

 

(lll)

with respect to such Timeshare Loan, there exists a Timeshare Loan File and such
Timeshare Loan File contains or will contain each item listed in the definition
of Timeshare Loan File with respect to such Timeshare Loan and such Timeshare
Loan File is in the possession of the Custodian, subject to the Custodian’s
exception report pursuant to the Custodial Agreement.

 

I-10

--------------------------------------------------------------------------------



Schedule II

 

Exceptions

 

With respect to (gg), (tt) and (uu):

For each Timeshare Loan related to the Shore Crest Vacation Villas™ I and II,
Bluegreen brought litigation against a general contractor alleging the existence
of construction defects at the Shore Crest Vacation Villas™ I and II, including
deficiencies in exterior insulating and finishing systems that resulted in water
intrusion. In January of 2009 the parties reached settlement and the general
contractor and various subcontractors and engineers involved in the project
collectively agreed to pay $4,578,000 towards the total cost of repairs to
correct the defects. Bluegreen accrued an additional $1.3 million in expenses
related to this matter. Payment in full of the settlement amount has been made
and Bluegreen entered into construction agreements with a general contractor for
exterior cladding repairs and other repair work to each of Shore Crest I and II.
Repair work for Shore Crest II has been completed within the cost and timing
parameters set forth in the construction contract for Shore Crest II, and the
proper repair work for Shore Crest I is underway with an estimated completion
date in early 2011.

 

With respect to (tt) and (uu):

 

For each Timeshare Loan related to Club La Pension™ in New Orleans, Louisiana
(the “La Pension Resort”), remediation is required due to moisture intrusion
into the project via roof, wall and window entries, and into certain structural
and load-bearing components. Further, La Pension Resort’s A/C system is beyond
its original intended useful life and needs to be replaced. Lastly, updated
building code requirements necessitate substantial improvements to La Pension
Resort’s life-safety systems. Therefore, repairs to La Pension Resort will
include (i) a complete roof replacement, replacement of certain windows, and new
painting of walls and caulking of windows, (ii) most major parts of the A/C
system being removed and replaced with present day materials and parts and (iii)
installation of modern life-safety systems.

 

The present estimated cost of the emergency repairs to the La Pension Resort is
$6.46 million, which is subject to further evaluation. Some additional
remodeling and interior improvements may simultaneously be undertaken but is not
directly related to the above described matters and are primarily cosmetic in
nature. The anticipated start date for the work is March of 2011, immediately
following the conclusion of the 2011 Mardi Gras Festival.  It is estimated the
repairs/remodeling will take eleven months to complete and therefore be
completed by before the commencement of the 2012 Mardi Gras Festival.  It is
possible that the La Pension Resort as a whole, including all resort rooms and
common areas, will be closed to occupancy and use during the repair work.

 

II-1

--------------------------------------------------------------------------------



Schedule III

 

Schedule of Initial Timeshare Loans

 

[Electronic Schedule of Timeshare Loans on file with the Issuer]

 

 

III-1

--------------------------------------------------------------------------------



Exhibit A

 

FORM OF ROAP WAIVER LETTER

Date:

U.S. Bank National Association, as Indenture Trustee of BXG Receivables Note
Trust 2010-A

60 Livingston Avenue

St. Paul, Minnesota 55107

BXG Receivables Note Trust 2010-A

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

BRFC 2010-A LLC,

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention:

Corporate Trust Services

  BXG Receivables Note Trust 2010-A

 

In accordance with Section 4.6(c) of that certain Indenture (the “Indenture”),
dated as of November 15, 2010, by and among BXG Receivables Note Trust 2010-A,
as Issuer, Bluegreen Corporation, as Servicer, Vacation Trust, Inc. as Club
Trustee, Concord Servicing Corporation, as Backup Servicer, and U.S. Bank
National Association, as Indenture Trustee, Custodian and Paying Agent, the
undersigned hereby irrevocably waives its option to repurchase and/or substitute
any Defaulted Timeshare Loan listed on Exhibit A attached hereto.

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Indenture.

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

 

BLUEGREEN CORPORATION

By:__________________________________ 

Name:

Title:

 

Exhibit A

 

--------------------------------------------------------------------------------



Exhibit A to Form of ROAP Waiver Letter

 

Exhibit A

 

--------------------------------------------------------------------------------



Exhibit B

Club Trust Agreement

 

Exhibit B

 

--------------------------------------------------------------------------------



Exhibit C

ACH Form

 

Exhibit C

 

--------------------------------------------------------------------------------